Per Curiam.
This suit was brought to recover damages for personal injuries to the plaintiff Marie Openhym, and incidental damages to her husband, Sam Openhym. On April 20th, 1926, the plaintiff Marie Openhym, while walking along the sidewalk- in front of the defendants’ land, located on Garden street, in the borough of East Rutherford, New Jersey, tripped over a flagstone and fell, with the result that she was injured. Negligence is alleged in the complaint.
The trial resulted in a verdict in favor of the plaintiff Marie Openhym for $2,000 and a verdict in favor of the plaintiff Sam Openhym for $500 against both defendants.
The defendants obtained a rule to show cause why the verdict should not be set aside and assign as a reason for granting a new trial; that the verdict is contrary to the weight of the evidence. Our reading of the testimony leads us to the conclusion that this point is not tenable. The case in its legal aspect is controlled by the case of Braelow v. Klein, 100 N. J. L. 156. The rule to show cause is discharged.